Case: 15-13450   Date Filed: 05/02/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13450
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00047-MW-CAS-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                  versus


DERRICK DWAYNE MACKEY,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                              (May 2, 2016)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-13450     Date Filed: 05/02/2016    Page: 2 of 4


      Derrick Dwayne Mackey appeals his 120-month sentence, imposed after

pleading guilty to one count of possession with intent to distribute 500 grams or

more of a mixture or substance containing a detectable amount of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii)(II). Mackey argues that

the district court erred by relying on the testimony of a cooperating witness to

support his sentencing enhancements.

      “In reviewing a sentence under the Sentencing Guidelines, we ‘give due

regard to the opportunity of the district court to judge the credibility of the

witnesses.’” United States v. Alred, 144 F.3d 1405, 1417 (11th Cir. 1998) (quoting

18 U.S.C. § 3742(e)). Thus, we defer to the decision of the fact finder—here, the

district court—as to the credibility of a witness “unless the witness’s testimony [i]s

unbelievable on its face.” United States v. Ramirez-Chilel, 289 F.3d 744, 749

(11th Cir. 2002) (citing United States v. Rivera, 775 F.2d 1559, 1561 (11th Cir.

1985)).

      Mackey avers that the testimony of cooperating witness Aisha Lawal was

not credible and thus could not be relied upon by the district court to support the

sentencing enhancements. He points to, inter alia, Lawal’s “extreme motivation to

fabricate evidence” as a “scorned ex-lover” and “inconsistencies as to her former

statement” to a special agent. However, the district court found Lawal credible,

and we must defer to this determination here. Lawal appeared in court to testify,


                                           2
              Case: 15-13450     Date Filed: 05/02/2016    Page: 3 of 4


which gave the district court judge the opportunity to observe her. Hence, “the fact

finder personally observe[d] the testimony” and was in the best position to assess

her credibility. See id. And, although Mackey characterizes Lawal as a “scorned

ex-lover,” we are not convinced that bias tainted her testimony. As the district

court noted, Lawal was advised of her Fifth Amendment rights and was not

provided any type of immunity from the government in exchange for her

testimony. Nevertheless, she still testified and admitted to her involvement with

drug transactions.

      Additionally, independent record evidence corroborated Lawal’s testimony.

Lawal gave specific details about the cocaine trafficking business, testifying that

she saw Mackey take a “brick” of cocaine, then break it down into smaller

packages wrapped in plastic baggies, grease, and electrical tape. This was

precisely what Mackey had in his possession when he was arrested, which gives

corroborative substance to Lawal’s testimony. Therefore, we cannot say Lawal’s

testimony is “unbelievable on its face.” See Rivera, 775 F.2d at 1561 (internal

quotation marks omitted).

      For these reasons, the district court did not err in finding Lawal credible.

Given that Mackey solely challenges the enhancements on that basis, we cannot

conclude that the court clearly erred in applying the sentencing enhancements to




                                          3
                Case: 15-13450       Date Filed: 05/02/2016      Page: 4 of 4


Mackey’s sentence.1 See United States v. Almedina, 686 F.3d 1312, 1315 (11th

Cir. 2012) (clear error review applies to district court’s determination of the

quantity of drugs attributable to a defendant for sentencing purposes); United

States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006) (district court’s

determination for sentencing purposes that a defendant possessed a firearm subject

to clear error review). Accordingly, we affirm.

       AFFIRMED.




       1
         Indeed, it is worth noting that Mackey fails to account for the corroborative evidence
upon which the district court also relied in making its sentencing determinations. The district
court found that holding Mackey accountable for over two kilograms of cocaine was a
“conservative estimate . . . based not on some abstract calculation, but based on what others
physically saw, further corroborated by the audio, further corroborated by other evidence in the
case.” The district court additionally considered testimony from Special Agent Vickers, which it
found credible and reliable, and we have no reason to question that decision.
                                               4